Plaintiff appeals from a judgment sustaining an exception of no cause of action and dismissing his suit. Defendants move to dismiss the appeal on the ground that it was taken from an unsigned judgment.
The record shows that the judgment was entered on the minutes, but fails to show that it was signed by the judge. Hence, appellees' motion must be granted. It is well settled that no appeal lies from an unsigned judgment and that the rule applies to a judgment dismissing a suit on an exception of no cause of action. River  Rails Terminals, *Page 286 
Inc., v. Louisiana Ry.  Nav. Co., 157 La. 1085, 103 So. 331, and authorities therein cited.
For the reasons assigned, the appeal herein is dismissed at appellant's cost.